                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES of AMERICA,                     )
                                              )
                    Plaintiff,                )
                                              )
vs.                                           )    Case No.   19-mj-8130-GCS
                                              )
REGINALD G. SMITH,                            )
                                              )
                    Defendant.                )

                                         ORDER

WILKERSON, Magistrate Judge:

      The Court held a preliminary hearing pursuant to Fed.R.Crim.P. 5.1 on

October 21, 2019.

      The Government presented the testimony of Special Agent William Brant

Blackburn.   The undersigned finds the testimony of Agent Blackburn (and the

evidence) to be generally credible and reliable.

      Sufficient credible and reliable evidence established the following:

      1.     Defendant was the front seat passenger in a vehicle which was pulled

over for a traffic stop in Marion County, Illinois, on or about October 2, 2019.

      2.     The driver of the vehicle admitted that her driver’s license was

suspended, and she was arrested.

      3.     Law enforcement smelled a strong odor of cannabis coming from

inside the vehicle. Law enforcement asked defendant Smith whether there was

cannabis in the vehicle. Smith handed over two cannabis blunts and a clear plastic

                                          1
baggie containing about 2.06 grams of cannabis.

      4.    Based on the cannabis and due to defendant’s nervous demeanor, law

enforcement searched the vehicle and found a backpack containing about 18 grams

of a substance containing methamphetamine (ICE) in four clear plastic baggies.

The backpack also contained defendant’s debit card and identification.

      5.    The driver, who was defendant’s girlfriend, told law enforcement that

the backpack belonged to her child, but that defendant used the backpack for work.

      Because of contradictory evidence, the Court disregarded Agent Blackburn’s

testimony that defendant admitted that the drugs were his.

      The evidence, sufficient in nature, establishes that there is probable cause to

believe that the offense alleged in the complaint has been committed and that the

defendant Reginald G. Smith has committed it.          Accordingly, the defendant

Reginald G. Smith will be held to answer in district court.

      IT IS SO ORDERED.

      DATED: October 21, 2019.




                                DONALD G. WILKERSON
                                U. S. MAGISTRATE JUDG




                                         2
